Title: Enclosure I: Gouverneur Morris to George Washington, 7 April 1790
From: Morris, Gouverneur
To: Washington, George


Enclosure IGouverneur Morris to George Washington

Sir
London 7 April 1790

I arrived in this City on Saturday Evening the twenty eighth of March and called the next Morning on the Duke of Leeds Minister for foreign Affairs. He was not at Home, I therefore wrote to him a Note Copy whereof is enclosed as also of his Answer received that Evening. On Monday the twenty ninth I waited upon him at Whitehall and after the usual Compliments, presented your Letter telling him that it would explain the Nature of my Business. Having read it, he said with much Warmth and Gladness in his Appearance “I am very happy Mr. Morris to see this Letter and under the Presidents own Hand. I assure you it is very much my Wish to cultivate a friendly and commercial Intercourse between the two Countries and more, and I can answer for the Rest of his Majesty’s Servants that they are of the same Opinion.” “I am happy my Lord to find that such Sentiments prevail, for we are too near Neighbours not to be either good friends or dangerous Enemies.” “You are perfectly right Sir and certainly it is to be desired as well for our mutual Interests as for the Peace and Happiness of Mankind that we should be upon the best Footing.” I assured him of our sincere Disposition to be upon good Terms and then proceeded to mention those Points in the Treaty of Paris which remained to be performed: and first I observed that by the Constitution of the United States which he had certainly read all Obstacles to the Recovery of british Debts are removed, and that if any Doubts could have remained they are now done away by the Organization of a federal Court which has Cognizance of Causes arising under the Treaty. He said he was very happy to receive this Information, that he had been of Opinion and had written so to Mr. Adams that the Articles ought to be performed in the Order in which they stood in the Treaty. Not chusing to enter into any Discussion of his Conduct in Relation to Mr. Adams, I told his Grace that I had but one Rule or Principle both for public and private Life, in Conformity to which I had always entertained the Idea that it would consist most with the Dignity of the United States first to perform all their Stipulations and then to require such Performance from others, and that (in Effect) if each Party were on mutual Covenants to suspend his Compliance expecting that of the other all Treaties would be illusory. He agreed in this Sentiment, upon which I added that the United States had now placed themselves in the Situation just mentioned: and here I took Occasion to observe that the Southern States who had been much blamed in this Country for obstructing the Recovery of british Debts, were not liable to all the Severity of Censure which had been thrown upon them. That their Negroes having been taken or seduced away, and the Payment for those Negroes having been stipulated by Treaty they had formed a Reliance on such Payment for Discharge of Debts contracted with british Merchants both previously and subsequently to the War. That  the Suspension of this Resource had occasioned a Deficiency of Means, so that their Conduct had been dictated by an overruling Necessity. Returning then to the main Business I observed that as we had now fully performed our Part it was proper to mention that two Articles remained to be fulfilled by them viz. that which related to the Posts and that regarding Compensation for the Negroes. Unless indeed they had sent out orders respecting the former subsequent to the Writing of your Letter, and I took the Liberty to consider that as a very probable Circumstance. He now became a little embarrassed, and told me that he could not exactly say how that Matter stood. That as to the Affair of the Negroes he had long wished to have it brought up and to have Something done, but Something or other had always interfered. He then changed the Conversation but I brought it back, and he changed it again. Hence it was apparent that he would go no farther than general Professions and Assurances. I then told him that there was a little Circumstance which had operated very disagreably upon the Feelings of America. Here he interrupted me “I know what you are going to say. Our not sending a Minister. I wished to send you one but then I wished to have a Man every Way equal to the Task. A Man of Abilities and one agreable to the People of America, but it was difficult. It is a great Way off. And many object on that Score.” I expressed my Persuasion that this Country count not want Men well qualified for every Office, and he again changed the Conversation. Therefore as it was not worth while to discuss the Winds and the Weather I observed that as he might probably chuse to consider the Matter a little and to read again the Treaty and compare it with the American Constitution. He said that he should and wished me to leave your Letter which he would have copied and return to me. I did so telling him that I should be very glad to have a speedy Answer and he promised that I should.—Thus Sir this Matter was begun but nine Days have since elapsed and I have heard Nothing farther from the Duke of Leeds. It is true that Easter Hollidays have intervened and that public Business is in general suspended for that Period. I shall give them sufficient Time to shew whether they are as well disposed as he has declared and then give them a Hint. Before I saw him I communicated to the french Embassador in Confidence that you had directed me to call for a Performance of the Treaty. He told me at once that they would not give up the Posts. Perhaps he may be right. I thought it best to make such Communication because the Thing itself cannot remain Secret and by mentioning it to him we are enabled to say with Truth that in every Step relating to the Treaty of Paris we have acted confidentially in Regard to our Ally. With sincere Respect I am Sir your obed. Servant

Gouvr. Morris

